

115 HR 7245 IH: Venezuela Humanitarian Relief, Reconstruction, and Rule of Law Act of 2018
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7245IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Mr. Sires (for himself, Ms. Ros-Lehtinen, Ms. Wasserman Schultz, and Mrs. Torres) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide humanitarian relief to the Venezuelan people and Venezuelan migrants, to advance a
			 constitutional and democratic solution to Venezuela’s political crisis, to
			 address Venezuela’s economic reconstruction, to combat public corruption,
			 narcotics trafficking, and money laundering, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Venezuela Humanitarian Relief, Reconstruction, and Rule of Law Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sense of Congress.
					Title I—Humanitarian relief for Venezuela
					Sec. 101. Humanitarian assistance to Venezuelans in neighboring countries.
					Sec. 102. Support for efforts at the United Nations on the humanitarian crisis in Venezuela.
					Title II—Restoring democracy and addressing the political crisis in Venezuela
					Sec. 201. Recognition of Venezuela’s democratically elected National Assembly.
					Sec. 202. Advancing a negotiated solution to Venezuela’s crisis.
					Sec. 203. Support for the Lima Group.
					Sec. 204. Accountability for crimes against humanity.
					Title III—Supporting the reconstruction of Venezuela
					Sec. 301. Engaging international financial institutions to advance the reconstruction of
			 Venezuela’s economy and energy infrastructure.
					Sec. 302. Recovering assets stolen from the Venezuelan people.
					Title IV—Restoring the rule of law in Venezuela
					Sec. 401. Public information about sanctioned officials.
					Sec. 402. Coordinating targeted sanctions with partners in the Western Hemisphere and the European
			 Union.
					Sec. 403. Financial sanctions on Venezuelan government debt.
					Sec. 404. Exceptions for humanitarian assistance.
					Title V—Cryptocurrency sanctions and ensuring the effectiveness of United States sanctions
					Sec. 501. Sanctions on Venezuela’s cryptocurrency and the provision of related technologies.
					Sec. 502. Report on the impact of cryptocurrencies on United States sanctions.
					Title VI—Termination
					Sec. 601. Extension and termination of sanctions against Venezuela.
				
 2.Sense of CongressIt is the sense of Congress that— (1)Venezuela’s electoral event on May 20, 2018—
 (A)was not legitimate; and (B)did not comply with international standards for a free, fair, and transparent democratic process; and
 (2)senior officials in the de facto government of Nicolás Maduro— (A)have taken continuous steps—
 (i)to consolidate an authoritarian government; and (ii)to direct political control over Venezuela’s Supreme Tribunal of Justice, National Electoral Council, and armed forces;
 (B)have implemented policies that are directly responsible for— (i)Venezuela’s economic and humanitarian crises; and
 (ii)the massive outflow of Venezuelan migrants leaving the country; (C)have used access to food as a tool of political coercion and a source of corruption and have directly profited from corruption in food procurement contracts;
 (D)have utilized repressive tactics to violate and curtail human rights, political rights, freedom of expression, and freedom of the press, including the arbitrary detention of political prisoners; and
 (E)have engaged in acts of gross corruption and criminality that have contributed to the absence of the rule of law in Venezuela.
				IHumanitarian relief for Venezuela
			101.Humanitarian assistance to Venezuelans in neighboring countries
 (a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall work through international and nongovernmental organizations to provide Venezuelans in neighboring countries with humanitarian aid, such as—
 (1)urgently needed health and nutritional assistance, including logistical and technical assistance to hospitals and health centers in affected communities;
 (2)food assistance for vulnerable individuals, including assistance to improve food security for affected communities; and
 (3)hygiene supplies and sanitation services. (b)Additional elementsThe assistance described in subsection (a)—
 (1)may be provided— (A)directly to Venezuelans in neighboring countries; or
 (B)indirectly through the communities in which the Venezuelans reside; and (2)should focus on the most vulnerable Venezuelans in neighboring countries.
					(c)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary of State $20,000,000 for fiscal year 2019 to carry out the activities set forth in subsection (a) in accordance with this section.
					(2)Notification requirement
 (A)In generalExcept as provided under subparagraph (B), amounts appropriated or otherwise made available pursuant to paragraph (1) may not be obligated until 15 days after the date on which the President provides notice to the appropriate congressional committees of the intent to obligate such funds.
						(B)Waiver
 (i)In generalThe Secretary of State may waive the requirement under subparagraph (A) if the Secretary determines that such requirement would pose a substantial risk to human health or welfare.
 (ii)Notification requirementIf a waiver is invoked under clause (i), the President shall notify the appropriate congressional committees of the intention to obligate funds under this section as early as practicable, but not later than 3 days after taking the action to which such notification requirement was applicable in the context of the circumstances necessitating such waiver.
 (C)Defined termIn this subparagraph, the term appropriate congressional committees means— (i)the Committee on Foreign Relations of the Senate;
 (ii)the Committee on Appropriations of the Senate; (iii)the Committee on Foreign Affairs of the House of Representatives; and
 (iv)the Committee on Appropriations of the House of Representatives. 102.Support for efforts at the United Nations on the humanitarian crisis in Venezuela (a)Sense of CongressIt is the sense of Congress that the United Nations humanitarian agencies, including the Office for the Coordination of Humanitarian Affairs, the World Health Organization, the Pan American Health Organization, the Food and Agriculture Organization, UNICEF, and the United Nations High Commissioner for Refugees, should conduct and publish independent assessments regarding—
 (1)the extent and impact of the shortages of food and medicine in Venezuela; and (2)the efforts needed to resolve such shortages.
 (b)Initial effortsThe President shall instruct the Permanent Representative of the United States to the United Nations to use the voice and vote of the United States in the United Nations Security Council to secure the necessary votes—
 (1)to place the humanitarian and political crisis in Venezuela on the United Nations Security Council’s Programme of Work; and
 (2)to secure a Presidential Statement from the President of the United Nations Security Council urging the Government of Venezuela—
 (A)to allow the delivery of humanitarian relief; and (B)to lift bureaucratic impediments or any other obstacles preventing independent nongovernmental organizations from providing the proper assistance to the people of Venezuela without any interference by the Government of Venezuela.
 (c)United Nations Humanitarian CoordinatorThe President shall instruct the Permanent Representative to the United Nations to use the voice and influence of the United States to advance the appointment of a United Nations Humanitarian Coordinator for Venezuela to lead and coordinate the efforts of humanitarian organizations in a manner that contributes to Venezuela’s long-term recovery.
				(d)Additional efforts
 (1)In generalIf the Government of Venezuela refuses to allow the delivery of humanitarian relief and to lift bureaucratic impediments and any other obstacles described in subsection (b)(2)(B), the President, beginning not later than 30 days after the conclusion of the efforts of the United Nations described in such subsection, shall instruct the Permanent Representative of the United States to the United Nations to use the voice and vote of the United States to secure the adoption of a resolution described in paragraph (2).
 (2)Resolution describedThe resolution described in this paragraph is a Resolution of the United Nations Security Council that—
 (A)requires the Government of Venezuela to promptly allow safe and unhindered access for humanitarian agencies and their implementing partners, including possible support from neighboring countries; and
 (B)calls on the Government of Venezuela— (i)to allow the delivery of food and medicine to the people of Venezuela;
 (ii)to end human rights violations against the people of Venezuela; (iii)to agree to free, fair, and transparent elections with credible international observers;
 (iv)to cease violence against the people of Venezuela; and (v)to release all political prisoners held by the Government of Venezuela.
							IIRestoring democracy and addressing the political crisis in Venezuela
			201.Recognition of Venezuela’s democratically elected National Assembly
 (a)FindingsCongress makes the following findings: (1)Venezuela’s unicameral National Assembly convened on January 6, 2016, following democratic elections that were held on December 6, 2015.
 (2)Venezuela’s National Constituent Assembly convened on August 4, 2017, in the aftermath of an election on July 30, 2017, which was characterized by widespread fraud and, as a result of administrative processes, failed to comply with the Constitution of the Bolivarian Republic of Venezuela.
 (b)Sense of CongressIt is the sense of Congress that actions taken by the Government of Venezuela that require legislative approval, ratification, or concurrence, including the provision or refinancing of debts, should only be recognized as legitimate by the United States and the international community if such legislative actions are performed by the democratically elected National Assembly of the Bo­li­var­i­an Republic of Venezuela.
 (c)PolicyIt is the policy of the United States— (1)to recognize the democratically elected National Assembly of Venezuela as the only legitimate national legislative body in Venezuela; and
 (2)not to recognize Venezuela’s National Constituent Assembly as a legitimate legislative body. 202.Advancing a negotiated solution to Venezuela’s crisis (a)Sense of CongressIt is the sense of Congress that—
 (1)direct, credible negotiations between the Government of Venezuela and political opposition, which include democratically elected deputies of the National Assembly of the Bolivarian Republic of Venezuela, are supported by stakeholders in the international diplomatic community, and include the input and interests of Venezuelan civil society, represent the best opportunity to reach a solution to the Venezuelan crisis that includes—
 (A)restoring democracy and the rule of law; (B)freeing political prisoners;
 (C)facilitating the delivery of humanitarian aid; and (D)establishing conditions for free and fair democratic elections;
 (2)negotiations between the Government of Venezuela and political opposition that commenced in October 2017, and were supported by the Governments of Mexico, Chile, Bolivia, and Nicaragua, did not result in an agreement because the Government of Venezuela failed to credibly participate in the process; and
 (3)negotiations between the Government of Venezuela and political opposition that commenced in October 2016, and were supported by the Vatican, did not result in an agreement because the Government of Venezuela failed to credibly participate in the process.
 (b)PolicyIt is the policy of the United States to support diplomatic engagement in order to advance a negotiated solution to Venezuela’s political, economic, and humanitarian crisis that is described in subsection (a)(1).
				203.Support for the Lima Group
 (a)FindingsCongress makes the following findings: (1)The Lima Group is a diplomatic bloc whose members include Argentina, Brazil, Canada, Chile, Colombia, Costa Rica, Guatemala, Guyana, Honduras, Mexico, Panama, Paraguay, Peru, and Saint Lucia.
 (2)The Lima Group— (A)has condemned the rupture of the democratic order in Venezuela;
 (B)has reaffirmed the authority of the democratically elected National Assembly of Venezuela; (C)has rejected Venezuela’s National Constituent Assembly;
 (D)has called on the Government of Venezuela to accept humanitarian assistance in order to address the country’s growing economic crisis; and
 (E)has stated that it does not recognize the legitimacy of Venezuela’s May 20, 2018, presidential election as it did not comply with international standards for a democratic, free, fair, and transparent process.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of State should conduct diplomatic engagement in support of efforts by the Lima Group to restore democracy and the rule of law Venezuela and facilitate the delivery of humanitarian assistance for the Venezuelan people.
				204.Accountability for crimes against humanity
 (a)FindingsCongress makes the following findings: (1)On July 25, 2017, the Secretary General of the Organization of American States stated the systematic attack against the civilian population [of Venezuela] includes murders, imprisonment and torture, and it is evident in the eyes of the international community that we are in the presence of crimes against humanity..
 (2)On September 11, 2017, the United Nations High Commissioner for Human Rights stated that Venezuelan security forces may have committed crimes against humanity against protesters and called for a credible international investigation.
 (3)A November 29, 2017, report by Human Rights Watch documented that Venezuelan security forces had used extreme and, at times, lethal forces against protesters and, once detained, subjected them to abuses ranging from severe beatings to torture involving electric shocks, asphyxiation, and other techniques.
 (4)On February 8, 2018, the Prosecutor of the International Criminal Court opened a preliminary examination of the situation in Venezuela as it relates to Venezuelan security forces using excessive force against civilians and the political opposition.
 (5)On May 29, 2018, a panel of independent international experts convened by the Secretary General of the Organization of American States found that there are reasonable grounds that satisfy the standard of proof required by Article 53 of the Rome Statute for considering that acts to which the civilian population of Venezuela was subjected […] constitute crimes against humanity.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of State should conduct robust diplomatic engagement in support of efforts in Venezuela, and on the part of the international community, to ensure accountability for possible crimes against humanity and other violations of international humanitarian law and violations and abuses of human rights.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress that—
 (1)evaluates the degree to which the Government of Venezuela and its officials, including members of the Venezuelan security force, have engaged in actions that constitute crimes against humanity and violations of international humanitarian law; and
 (2)provides options for holding accountable the perpetrators identified under paragraph (1). IIISupporting the reconstruction of Venezuela 301.Engaging international financial institutions to advance the reconstruction of Venezuela’s economy and energy infrastructure (a)In generalThe Secretary of Treasury, in consultation with the Secretary of State and the Secretary of Energy, should work through the United States Executive Directors to the International Monetary Fund and the Multilateral Development Banks to create a framework for the economic reconstruction of Venezuela, contingent upon the restoration of democracy and the rule of law in the country.
 (b)Additional elementsThe framework created under subsection (a) should include policy proposals— (1)to provide Venezuelans with humanitarian assistance, poverty alleviation, and a social safety net;
 (2)to advance debt restructuring and debt sustainability measures; (3)to restore the production and efficient management of Venezuela’s oil industry, including rebuilding energy infrastructure;
 (4)to eliminate price controls and market distorting subsidies in the Venezuelan economy; and (5)to address hyperinflation in Venezuela.
 (c)ConsultationIn creating the framework under subsection (a), the Secretary of Treasury, the Secretary of State, and the Secretary of Energy shall consult with relevant stakeholders in the humanitarian, financial and energy sectors.
 (d)Sense of CongressIt is the sense of Congress that any effort to conduct debt restructuring should— (1)include discussions with China, which is Venezuela’s biggest creditor; and
 (2)appropriately account for China’s and Russia’s high-risk lending to Venezuela. (e)CertificationThe Secretary of Treasury may not support lending or financing from the International Monetary Fund and the Multilateral Development Banks until the Secretary of State submits a report to the Committee on Foreign Relations of the Senate and Committee on Foreign Affairs of the House of Representatives certifying that the Government of Venezuela is committed to—
 (1)restoring democracy and the rule of law; (2)freeing political prisoners;
 (3)facilitating the delivery of humanitarian aid; and (4)establishing conditions for free and fair democratic elections.
 (f)BriefingsUpon a request from the Committee on Foreign Relations of the Senate, the Committee on Foreign Affairs of the House of Representatives, the Committee on Finance of the Senate, or the Committee on Ways and Means of the House of Representatives, the Secretary of Treasury shall brief the requesting committee on the progress made in implementing the framework created under subsection (a).
				302.Recovering assets stolen from the Venezuelan people
 (a)FindingsCongress makes the following findings: (1)Venezuela ranked 169th out of 180 countries in Transparency International’s Corruption Perception Index 2017.
 (2)In March 2016, the International Center for Asset Recovery at the Basel Institute on Governance in Switzerland estimated that approximately $350,000,000,000 in public funding had been lost in Venezuela as the result of corruption, fraud, and graft.
 (3)In March 2015, the Department of the Treasury’s Financial Crimes Enforcement Network determined that approximately $2,000,000,000 had been siphoned from Venezuela’s public oil company, Petróleos de Venezuela, S.A., in conjunction with its designation of the Banca Privada d’Andorra as a Foreign Financial Institution of Primary Money Laundering Concern.
 (b)In generalThe Secretary of State, in coordination with the Secretary of the Treasury and the Attorney General, shall advance a coordinated international effort—
 (1)to carry out special financial investigations to identify and track assets taken from the people and institutions of Venezuela through theft, corruption, money laundering, or other illicit means; and
 (2)work with foreign governments— (A)to share financial investigations intelligence, as appropriate;
 (B)to block the assets identified pursuant to paragraph (1); and (C)to advance necessary civil forfeiture litigation, including providing technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures.
 (c)Additional elementsThe coordinated international effort described in subsection (b) shall— (1)include input from—
 (A)the Office of Foreign Assets Control of the Department of the Treasury; (B)the Financial Crimes Enforcement Network of the Department of the Treasury; and
 (C)the Money Laundering and Asset Recovery Section of the Department of Justice; (2)identify appropriate steps to advance necessary civil forfeiture litigation in the United States;
 (3)include an assessment of whether the United States or another member of the international community should establish a managed fund to hold the assets identified pursuant to subsection (b)(1) that could be returned to a future democratic government in Venezuela; and
 (4)include recommendations for new legislative and regulatory measures in the United States that would be needed to establish and manage the fund described in paragraph (3).
 (d)Strategy requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a strategy for carrying out the activities described in subsection (b) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Finance of the Senate;
 (3)the Committee on the Judiciary of the Senate; (4)the Committee on Foreign Affairs of the House of Representatives;
 (5)the Committee on Ways and Means of the House of Representatives; and (6)the Committee on the Judiciary of the House of Representatives.
 (e)BriefingsUpon a request from 1 of the congressional committees listed in subsection (d), the Secretary of State, the Secretary of the Treasury, or the Attorney General shall brief the requesting committee on the progress made in implementing the effort described in subsection (b).
				IVRestoring the rule of law in Venezuela
			401.Public information about sanctioned officials
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, except as provided in subsection (c), the Secretary of Treasury, in consultation with the Secretary of State, shall submit a report to Congress that describes the total assessed value of blocked assets of Venezuelans designated under sanctions authorized under—
 (1)the Foreign Narcotics Kingpin Designation Act (title VIII of Public Law 106–120; 21 U.S.C. 1901 et seq.);
 (2)the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278); or (3)Executive Order 13692 (50 U.S.C. 1701 note).
 (b)Additional elementsReports submitted under subsection (a) should provide descriptions of specific cases that are most representative of the endemic corruption and illicit financial activities occurring in Venezuela.
 (c)Subsequent reportsThe Secretary of Treasury is not required to submit an updated report to Congress under subsection (a) unless, since the submission of the preceding report—
 (1)there has been meaningful change in the value of blocked assets; or (2)additional individuals have been targeted for sanctions under the authorities listed in subsection (a).
 (d)BriefingsIf the Secretary of Treasury exercises the exception described in subsection (c), the Secretary of the Treasury, or designee, shall brief Congress on—
 (1)the decision to exercise the exception; and (2)information related to the value of blocked assets described in subsection (a).
 (e)FormReports required under this section shall be submitted in unclassified form, but may include a classified annex.
				402.Coordinating targeted sanctions with partners in the Western Hemisphere and the European Union
 (a)Strengthening sanctions capacity in Latin America and the CaribbeanThe Secretary of State, working through the Assistant Secretary of State for Economic and Business Affairs and the Assistant Secretary of State for International Narcotics and Law Enforcement Affairs, and in coordination with the Secretary of the Treasury, shall provide technical assistance to partner governments in Latin America and the Caribbean to assist such governments in establishing the legislative and regulatory frameworks needed to impose targeted sanctions on Venezuelan officials who—
 (1)are responsible for human rights abuses; (2)have engaged in public corruption; or
 (3)are undermining democratic institutions and processes in Venezuela. (b)Coordinating international sanctionsThe Secretary of State shall engage in diplomatic efforts with partner governments, including the Government of Canada, governments in the European Union, and governments in Latin America and the Caribbean, to impose targeted sanctions on Venezuelan officials described in subsection (a).
 (c)Strategy requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a strategy for carrying out the activities described in subsection (a) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
					(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated, to the International Narcotics Control and Law Enforcement account, $3,000,000 for fiscal year 2019 to carry out the activities set forth in subsection (a) in accordance with this section.
					(2)Notification requirement
 (A)In generalExcept as provided under subparagraph (B), amounts appropriated or otherwise made available pursuant to paragraph (1) may not be obligated until 15 days after the date on which the President provides notice to the committees listed in subsection (c) of intent to obligate such funds.
						(B)Waiver
 (i)In generalThe Secretary of State may waive the requirement under subparagraph (A) if the Secretary of State determines that such waiver is in the national interest of the United States.
 (ii)Notification requirementIf a waiver is invoked under clause (i), the President shall notify the committees listed in subsection (c) of the intention to obligate funds under this section as early as practicable, but not later than 3 days after taking the action to which such notification requirement was applicable in the context of the circumstances necessitating such waiver.
 (e)Transfer authorityThe Assistant Secretary of State for International Narcotics and Law Enforcement Affairs may transfer funding to the Assistant Secretary of State for Economic and Business Affairs, as necessary, to implement the strategy described in subsection (c).
 (f)Reporting requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Secretary of Treasury, shall brief the Committee on Foreign Relations of the Senate, the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Financial Services of the House of Representatives that provides an assessment of the efforts to strengthen sanctions capabilities and coordinate international sanctions in accordance with this section.
				403.Financial sanctions on Venezuelan government debt
 (a)FindingExecutive Order 13808 (82 Fed. Reg. 41155), which was signed on August 24, 2017, established sanctions against the Government of Venezuela’s ability to issue public debt.
 (b)DefinitionsIn this section: (1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.
 (2)Government of venezuelaThe term Government of Venezuela means the Government of Venezuela, any political subdivision, agency, or instrumentality of such government, including the Central Bank of Venezuela and Petróleos de Venezuela, S.A., and any person owned or controlled by, or acting for or on behalf of, such government.
 (3)PersonThe term person means an individual or entity. (4)United states personThe term United States person means any—
 (A)United States citizen; (B)alien lawfully admitted for permanent residence to the United States;
 (C)entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of any such entity); and
 (D)any person physically located in the United States. (c)In generalThe President may prohibit, in the United States or by a United States person—
 (1)any transaction related to, provision of financing for, or other dealing in— (A)debt instruments with a maturity of greater than 90 days issued by Petróleos de Venezuela, S.A., on or after the date of the enactment of this Act;
 (B)debt instruments with a maturity of greater than 30 days or equity issued by the Government of Venezuela on or after the date of the enactment of this Act, excluding debt instruments issued by Petróleos de Venezuela, S.A., that are not covered under subparagraph (A);
 (C)bonds issued by the Government of Venezuela before the date of the enactment of this Act; or (D)dividend payments or other distributions of profits to the Government of Venezuela from any entity owned or controlled, directly or indirectly, by the Government of Venezuela;
 (2)the direct or indirect purchase of securities from the Government of Venezuela, except for— (A)securities qualifying as debt instruments issued by Petróleos de Venezuela, S.A., on or after the date of the enactment of this Act that are not described in paragraph (1)(A); and
 (B)securities qualifying as debt instruments issued by the Government of Venezuela on or after the date of the enactment of this Act that are not described in paragraph (1)(B);
 (3)any transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate a prohibition under paragraph (1) or (2); and
 (4)any conspiracy to violate a prohibition under paragraph (1), (2), or (3). (d)Sense of CongressIt is the sense of Congress that the President should waive the prohibitions described in subsection (c) if the related debt instruments, bonds, or securities have been approved or ratified by the democratically elected National Assembly of the Bolivarian Republic of Venezuela.
				(e)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities described in sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
					404.Exceptions for humanitarian assistance
 (a)DefinitionsIn this section: (1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
 (2)GoodThe term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. 4618) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
 (3)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (4)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (b)In generalThe conduct or facilitation of a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Venezuela or for the provision of humanitarian assistance to the people of Venezuela, including engaging in a financial transaction relating to humanitarian assistance or for humanitarian purposes or transporting goods or services that are necessary to carry out operations relating to humanitarian assistance or humanitarian purposes, regardless of whether the transactions or provision of humanitarian assistance originate in, or have a connection to, the United States, shall be exempt from sanctions described in sections 402, 405, 406, and 501 of this Act, the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278); and Executive Orders 13692 (50 U.S.C. 1701 note), 13808, 13827, and 13835.
 (c)ImplementationIn carrying out this Act, the President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704).
 (d)Rule of constructionNothing in this Act may be construed to limit the authority of the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
				VCryptocurrency sanctions and ensuring the effectiveness of United States sanctions
			501.Sanctions on Venezuela’s cryptocurrency and the provision of related technologies
 (a)FindingExecutive Order 13827 (83 Fed. Reg. 12469), which was signed on March 19, 2018, established sanctions against the Government of Venezuela’s ability to issue a digital currency in an effort to circumvent United States sanctions.
 (b)DefinitionsIn this section: (1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.
 (2)Government of venezuelaThe term Government of Venezuela means the Government of Venezuela, any political subdivision, agency, or instrumentality of such government, including the Central Bank of Venezuela and Petróleos de Venezuela, S.A., and any person owned or controlled by, or acting for or on behalf of, such government.
 (3)PersonThe term person means an individual or entity. (4)United states personThe term United States person means any—
 (A)United States citizen; (B)alien lawfully admitted for permanent residence to the United States;
 (C)entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of any such entity); and
 (D)any person physically located in the United States. (c)Prohibition of certain transactions (1)In generalAll transactions by a United States person or within the United States that relate to, provide financing for, provide software for, or otherwise deal in any digital currency, digital coin, or digital token, that was issued by, for, or on behalf of the Government of Venezuela are prohibited beginning on the date of the enactment of this Act.
 (2)ApplicabilityThe prohibitions under paragraph (1) shall apply to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this Act, and notwithstanding any contract entered into or any license or permit granted before the date of the enactment of this Act.
 (3)ProhibitionsAny transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate any of the prohibitions set forth in this subsection is prohibited. Any conspiracy formed to violate any of the prohibitions set forth in this subsection is prohibited.
					(d)Rulemaking
 (1)In generalThe Secretary of the Treasury, in consultation with the Secretary of State, is authorized to take such actions, including promulgating rules and regulations, to implement this section.
 (2)DelegationThe Secretary of the Treasury may redelegate any of the functions described in paragraph (1) to other officers and executive departments and agencies of the United States Government. All agencies of the United States Government shall take all appropriate measures within their authority to carry out the provisions of this section.
					502.Report on the impact of cryptocurrencies on United States sanctions
 (a)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Banking, Housing, and Urban Affairs of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Financial Services of the House of Representatives. (b)Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State, after consultation with the Secretary of the Treasury, the Chairman of the Securities and Exchange Commission, and the Chairman of the Commodity Futures Trading Commission, shall submit a report to the appropriate congressional committees that provides an assessment on how digital currencies affect the effectiveness of United States sanctions around the world.
 (c)Additional elementsThe report submitted under subsection (b) shall— (1)describe any global efforts, including efforts by states, state-sponsored actors, and non-state-sponsored actors, to utilize digital currencies to evade or circumvent United States sanctions, including through the direct or indirect use of products or services of United States based technology, software, or financial services firms; and
 (2)include recommendations for new legislative and regulatory measures needed to strengthen the United States Government’s ability to prevent states, state-sponsored actors, and non-state-sponsored actors from using digital currencies to evade or circumvent United States sanctions, including through the direct or indirect use of products or services of United States based technology, software, or financial services firms.
 (d)FormThe report submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
				VITermination
			601.Extension and termination of sanctions against Venezuela
 (a)AmendmentSection 5(e) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278; 50 U.S.C. 1701 note) is amended by striking December 31, 2019 and inserting December 31, 2025.
 (b)TerminationThe requirement to impose sanctions under this Act shall terminate on December 31, 2025. 